Citation Nr: 1812522	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  06-32 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for Scheuermann's disease, dorsal spine, associated with dorsolumbar strain.

2. Entitlement to an initial rating in excess of 10 percent for limitation of extension of the left knee due to degenerative joint disease, prior to September 15, 2011.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served as a member of the United States Army, with active service from August 1972 to August 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In a June 2005 rating decision, the RO, inter alia, granted service connection for patellofemoral compartment degenerative joint disease of the left knee; a 10 percent evaluation was assigned under Diagnostic Codes 5010-5260 based on findings of arthritis and limitation of flexion, effective from March 7, 2005, the date of claim. See 38 C.F.R. § 4.71a. The Veteran submitted a notice of disagreement in June 2005 to the rating and effective date assigned, the RO issued a statement of the case (SOC) in September 2006, and the Veteran submitted a substantive appeal in October 2006.

In May 2009, the Board, inter alia, denied the Veteran's claim for an increased evaluation and earlier effective date for the service-connected left knee disability, and the Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court). In a January 2010 Order, the Court granted a Joint Motion for Remand (JMR) filed by the parties, and remanded the matter to the Board for further analysis of whether a higher evaluation based upon additional functional loss due to pain on motion, flare-ups and repetition was warranted. The Court left undisturbed the Board's decision with respect to the effective date assigned. 

In light of the January 2010 JMR, the Board remanded the Veteran's claim for additional evidentiary development in June 2010. The Veteran's claim was subsequently remanded for further evidentiary and procedural development in December 2010 and June 2011. 

In a simultaneous rating decision and supplemental statement of the case (SSOC), the RO awarded a separate 30 percent evaluation for limitation of extension of the left knee due to degenerative joint disease, effective September 15, 2011. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98. In a May 2012 decision, the Board found that while the Veteran did not express disagreement with the assigned evaluation or effective date, the Court has held that the Board may take jurisdiction of issues that have not been perfected to the Board if they are inextricably intertwined with an issue on appeal. See generally, Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en bane) (aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds No. 10-1405, S. Ct. (U.S. Oct. 3, 2011). As such, the Board merged this award with the Veteran's appeal concerning his service-connected left knee disability based on limitation of flexion.

In that same decision, the Board denied the Veteran's claim for an increased evaluation for the Veteran's service-connected left knee disability, to include entitlement to an increased evaluation for limitation of extension of the left knee. The Veteran again appealed the Board's May 2012 decision to the Court. In a January 2013 Order, the Court granted a JMR filed by the parties earlier that month, and remanded the matter to the Board. In its Order, the Court specified that the Board's decision was remanded only to the extent that it failed to adjudicate whether a 30 percent rating for limitation of extension of the left knee was warranted prior to September 15, 2011; the Court left undisturbed the Board's other holdings in the May 2012 decision. 

In July 2013, in accordance with the JMR, the Board remanded the issue of entitlement to a compensable evaluation for limitation of extension of the left knee prior to September 15, 2011 for further evidentiary development. 

In a July 2014 rating decision, the RO awarded a 10 percent disability rating for extension of the left knee, effective March 7, 2005. The RO indicated that this was a full grant of the benefit sought on appeal and, thus, the issue of a higher rating for limitation of extension prior to September 15, 2011 was no longer on appeal. However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition. AB v. Brown, 6 Vet. App. 35, 39 (1993). Moreover, the issue was again addressed in a June 2015 SSOC. The issue therefore remains in appellate status and has been characterized as set forth on the front page of this decision. 

In that same decision, the RO indicated that a special review of the claims file was mandated on July 3, 2014 and also continued a 30 percent rating for limitation of extension of the left knee. Given the finality of the May 2012 Board decision to the extent that it denied a rating in excess of 30 percent from September 15, 2011, this matter is considered a new claim for an increased rating. In this regard, the Veteran submitted a NOD in October 2014. The RO issued a supplemental SOC in June 2015, which will be construed as an SOC. In June 2015, the Veteran submitted a substantive appeal indicating that he wished to appeal all issues listed on any supplemental SOC. See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009). 

At that time, the RO also awarded service connection for limitation of flexion of the left knee, effective September 15, 2011. In October 2014, the Veteran submitted a NOD to the rating assigned. In June 2015, the RO issued a SOC and the Veteran submitted a substantive appeal in July 2015. However, as discussed above, the issue of entitlement to a rating in excess of 10 percent under Diagnostic Codes 5010-6260 for degenerative joint disease of the left knee from March 7, 2005 was denied in the May 2012 Board decision. While the September 2011 rating code sheet lists this disorder, subsequent rating code sheets issued in July and December 2014 no longer list this disorder and the RO has now awarded service connection again for limitation of flexion with an effective date of September 15, 2011, which is prior to the final Board decision that continued the 10 percent rating. As discussed further below, as it appears that the RO has severed service connection from May 7, 2005, further clarification is required concerning this matter. 

In an October 2014 decision, the Board found that a June 1975 rating decision that denied service connection for a back condition was clearly and unmistakably erroneous; that decision was reversed and service connection was granted for a low back disorder, effective August 1974. The Board also remanded the left knee issue again for issuance of a supplemental SOC, which as noted above was done in June 2015.

In a December 2014 rating action, the RO effectuated the Board's October 2014 decision and granted service connection for Scheuermann's disease, dorsal spine with associated dorsolumbar strain and assigned 20 percent evaluation, effective August 21, 1974. In May 2015, the Veteran submitted a NOD to the rating assigned, the RO issued a SOC in July 2015 and the Veteran submitted a substantive appeal in August 2015. 

Further, in statements of record and during VA examinations, the Veteran reported that he was no longer working due to his service-connected disabilities. A request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

A March 2016 Board decision denied higher ratings for the Veteran's Scheuermann's disease, dorsal spine associated with dorsolumbar strain, and for an initial increase of the rating for the left knee disability based on limitation for extension prior to September 15, 2011. The Board also remanded the matters for increased ratings for the left knee disability based on limitation of flexion and TDIU. 

The Veteran again appealed the Board's March 2016 decision to the Court, and, in a June 2017 Memorandum Decision, the Court vacated the Board's March 2016 decision and remanded the case to the Board for further action. 

As a final preliminary matter, the Board notes that in the March 2016 Board decision, the issues of entitlement to increased ratings for the left knee disability based on limitation of extension and entitlement to a total disability based on unemployability were remanded for development. The Board finds that these matters are a part of a separate appeals stream and it appears that the RO is actively processing those matters.  Thus the Board is not taking jurisdiction over these issues at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Increased rating for Spine Condition 

With regard to the Veteran's claim for entitlement to an initial rating in excess of 20 percent for the lumbar strain condition effective August 1974, the Court, in the June 2017 Memorandum decision set aside the Board decision denying an increased initial rating. The Court determined that the Board clearly erred by not providing adequate reasons and bases for denying the claim and ordered the Board to provide a retrospective VA examination to consider the severity of the Veteran's lumbar strain from May 1975 to May 2001. Therefore, a remand is necessary in order to provide the Veteran with a VA examination and retrospective opinion concerning the lumbar spine disability from 1975 to May 2001.

Increased Rating in excess of 10 percent prior the September 15, 2011 based on Limited Extension of the Left Knee

With respect to the issue of entitlement to a rating in excess of 10 percent prior to September 15, 2011 for left knee limitation of extension, this issue was previously denied in a March 2016 Board decision but then set aside by a June 2017 Court Memorandum decision.  However, the June 2017 rating decision's rating code sheets no longer list this disability rating prior to September 15, 2011. Rather, the rating code sheets reflect the award of limitation of extension of the left knee rated as effective September 15, 2011. The rating code sheet should show that the left knee disability based on limitation of extension under Diagnostic Code 5261 should be effective March 7, 2005 with a rating of 10 percent, and a 30 percent rating as of September 15, 2011. It appears that the AOJ may have improperly severed service connection for degenerative joint disease of the left knee from March 7, 2005 rated as 10 percent for limitation of extension, or at least mischaracterized the issue, vis-à-vis the rating for left knee limitation of flexion. As such, the AOJ must provide clarification, to include a determination of whether there was clear and unmistakable error in the June 2017 rating decision, which severed service connection for limitation of extension due degenerative joint disease of the left knee from March 7, 2005, or mischaracterized the rating relative to the left knee limitation of flexion rating.

In addition to the above the Board noted that the Court, in the June 2017 Memorandum decision set aside the Board decision denying rating in excess of 10 percent for left knee limitation of extension prior to September 15, 2011. The Court determined that the Board clearly erred by relying on an August 2013 VA examiner's opinion that itself was based upon an inadequate factual premise as well as the Board not addressing favorable evidence to the Veteran's appeal. Therefore, a remand is necessary in order to provide the Veteran with a VA examination and opinion concerning the left knee limitation of extension prior to September 15, 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to an appropriate VA examiner, to determine the severity of his lumbar spine disability from May 1975 to May 2001. The examiner must review the claims file as well as all previous VA examination reports and must note that review in the report. The examination report should note consideration of the Veteran's documented medical history and assertions. 

(a)  The examiner is asked to provide a retrospective opinion as to the severity of the Veteran's lumbar spine disability from May 1975 to May 2001. The examiner should make specific findings as to the functionally limitations the Veteran experienced during this time period to include pain on motion, weakness, excess fatigability, or incoordination associated with use of the lumbar spine. The examiner should indicate whether, and to what extent, the Veteran experienced functional loss of the lumbar spine due to pain or any of the other symptoms during flare-ups or with repeated use from 1975 to 2001. To the extent possible, the examiner should express any additional functional loss during this time period in terms of additional degrees of limited motion. 

(b)  The examiner must express (to the extent possible) the degree of functional loss from 1975 to 2001 that the Veteran experienced during flare-up in terms of whether the pain during flare-ups caused decreased or abnormal excursion, strength, speed, coordination, or endurance. The examiner must provide an estimate of the range of motion that remained during the flare-ups as far as performing the normal working movements of his spine with normal excursion, strength, speed, coordination, and endurance. If the examiner concludes that an estimate of the range of motion during flare ups from 1975 to 2001 cannot be provided without resorting to mere speculation, the examiner must support that opinion with a full and complete explanation as to why he/she cannot provide the requested opinion without resort to mere speculation.

2.  The AOJ should take appropriate action to clarify the removal of the award of a 10 percent rating for degenerative joint disease of the left knee under Diagnostic Code 5261 for limitation of extension from March 7, 2005 to September 14, 2011, to include a determination of whether there was clear and unmistakable error in the June 2017 rating decision, which severed service connection for a left knee disability based on limitation of extension under Diagnostic Code 5261 from  March 7, 2005 to September 14, 2011, or whether the rating was erroneously characterized, considering the rating shown for left knee limitation of flexion.

3.  Then, the claims file, including a copy of this remand, must be forwarded to an appropriate VA examiner for a supplemental opinion. The examiner should indicate that the claims file was reviewed in the examination report. After reviewing the claims file and the evidence therein, the examiner should, to the extent possible, report (in degrees) measurements for extension of the Veteran's left knee at the times of the May 2005, June 2006, July 2010, and January 2011 VA examinations. For each examination that was performed, the clinician should report three distinct measurements pertaining to limitation of extension of the left knee: (1) upon initial motion testing, (2) upon repetitive motion testing with consideration of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain (DeLuca v. Brown, 8 Vet. App. 202 (1995)), and (3) during a flare-up. 

All opinions should be supported by a fully articulated medical rationale. If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to mere speculation, he or she should indicate why this is the case, not merely say he/she cannot comment.

In the event that the clinician opines that the requested limitation of extension figures cannot be extrapolated from the evidence of record, he or she must provide an opinion addressing whether the evidence of record indicates that the Veteran's left knee extension prior to September 15, 2011, was more limited, less limited, or equally limited than what was demonstrated at the September 2011 VA examination.

4.  Then, readjudicate the claims. If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

